PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/456,920
Filing Date: 28 Jun 2019
Appellant(s): Stryker European Holdings I, LLC



__________________
Jacob P. Woolbright
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7/13/22.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 1/14/22 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
	In the interest in the clarity of the record, under the RELATED APPEALS AND INTERFERENCES heading (page 2 of Brief), Appellant noted the Appeal filed in parent application 14424233 but did not indicate the outcome of the Appeal. In that Appeal, the Patent Board adopted the Examiner’s findings, reasoning, and conclusions that the claims were prima facia obvious over the combined references (page 3 of the Decision) and AFFIRMED the Examiner on 4/29/19. 

	At the bottom of page 3 of the Brief, Appellant presents claims 33 and 48 for review on appeal. The Examiner requests that claims 25-32, 34-47, 51 and 52 be summarily affirmed.
	On page 9 of the Brief, Appellant asserts that claims 33 and 48 each recite a degree of crosslinking of the polymers in the polymer blend is 0.01 or lower. That would include no crosslinking. 
	On page 10 of the Brief, Appellant asserts that the Examiner’s conclusion that Park describes compositions and processes that yield foams without cross-linking of chitosan has been refuted based on the text of Park, based on the scientific literature set forth that demonstrates that reactions occur between isocyanate-functional prepolymers and chitosan and reaction kinetics of the reactants in Park, and based on experimental evidence proving the existence of cross-linking in Park of those references as set forth in the Declaration under 1.132. Respectfully, the Examiner does not agree with any of these points which will be addressed in turn. In fact, Appellant should be more concerned about KR20070097778A, which unequivocally teaches that no reaction between chitosan and the polyurethane pre-polymer occurs at all, and the primary reference of Zuidema who teaches the artisan to make the polyurethane first and then add the polymer (claim 15) such that the added polymer does not interact with any isocyanate groups of the prepolymer at all. Park is not the primary reference in the rejection the ordinary artisan would follow the instructions of Zuidema over Park to make the hemostatic foam.
	On page 10 of the Brief, Appellant asserts that Park describes reaction chemistries that would yield crosslinking with chitosan because Park's isocyanate-functional prepolymer has not been cured prior to the addition of chitosan, Park's teaching results in a mixture of chitosan and an isocyanate functional prepolymer. Appellant proceeds to assert that chitosan is amine functional and amine functional chitosan is known to be reactive with isocyanate functional groups (page 11 of the Brief). On page 11 of the Brief, Appellant’s reliance on Figure 1 and Sonnenschein is based on a complete misunderstanding of the chemistry involved. On page 22 of the FINAL Office Action, the Examiner debunked Appellant’s position and stated (added emphasis): “Appellant argues that the free amine group of chitosan will immediately react with the isocyanate groups of the prepolymer resulting in covalent bonds between chitosan and the prepolymer and Appellant cites some references and Table 3.5 for relative reaction rates. It is noted that Table 3.5 lacks data for cationic amines most likely because cationic amines are not nucleophilic and would not react with an isocyanate group. It is also noted that the only way that the Examiner can determine that the artisan could get the amine of chitosan to react with the isocyanate group of the pre-polymer is to dissolve chitosan in pH 10 water and slowly drip that solution into the PU prepolymer overnight (See page 241, Synthesis; and page 242 Figure 1 of: Xu et al. (Journal of Applied Polymer Science 2008;109:240-246) which means that it takes hours to complete at room temperature and in alkaline solution. It is also noted that Xu et al. treat the PU prepolymer with trimethylamine and do not appear to be concerned at all about reaction with the prepolymer (page 241, Synthesis). Park et al. mix their composition for 5 seconds (Example 1).” Furthermore, the rejection also cites KR20070097778A where KR20070097778A teaches that when foaming, only the polyurethane pre-polymer reacts with water to generate CO2 gas and the polymer chitosan remains in the foam thereby producing a composite (Example 4, page 4 of 7). The chitosan does not react with the polyurethane pre-polymer and no cross-linking occurs. That is the only sound conclusion based on well-known chemistry and evidence in the art. Furthermore, the primary reference of Zuidema instructs the artisan to add the polymer directly to the dissolved polyurethane (claim 15) such that Appellant’s concerns over alleged reaction of chitosan amine groups with prepolymer isocyanate groups are moot. 
	On page 12 of the Brief, Appellant’s assertion that: “one of ordinary skill in the
art would understand that Example 1 of Park would yield cross-linking between its
chitosan and its isocyanate-functional prepolymer” is completely erroneous for the reasons provided above and found in the FINAL Office Action pages 22-24. Appellant attempts to support their position by citing Habib, Javaid and Xu. In Habib, Appellant asserts that the NH2 groups present in chitosan will react preferably with more reactive NCO groups (page 614 of Habib). However, 2% chitosan gel was mixed for 20 minutes at 60°C (page 611, synthesis) and it does not appear that any crosslinking between chitosan and the prepolymer was actually measured. In contrast, Park mixes their composition for 5 seconds at room temperature. 
	On page 13 of the Brief, Appellant asserts that Javaid teaches that prepolymer was reacted with different moles ratio of starch/chitosan to produce five samples of polyurethane. However, it is noted that the starch/chitosan blend was added to the prepolymer at 100°C for an unknown time period. Park mixed the composition for 5 seconds at room temperature. 
	Also on page 13 of the Brief, Appellant notes Xu as teaching “PU chain-extended by water-soluble chitosan of low molecular weight”. Xu has already been cited by the Examiner and instructs the artisan that in order for the reaction to occur: “The PU prepolymer was then cooled to room temperature, dissolved in acetone (25 mL), and ionized with TEA (1.01 g). In the next step, CS (Table I) was dissolved in distilled water (100 mL), and the pH value of the solution was adjusted to 10. Following this, the CS
solution was slowly dropped into PU prepolymer acetone solution and stirred at room temperature overnight.” In contrast, Park mixed for 5 seconds at room temperature. 
	Appellant asserts that: “on the basis of the disclosure of Park alone, one of ordinary skill in the art would expect that chitosan would crosslink with Park's isocyanate-functional prepolymer.” However, the rejection is not over Park alone and the ordinary artisan understands with the combined references in hand that no crosslinking will occur under the conditions used in Zuidema. Even KR20070097778A teaches that when foaming, only the polyurethane pre-polymer reacts with water to generate CO2 gas and the polymer chitosan remains in the foam. Additionally, the primary reference of Zuidema instructs the artisan to add the polymer directly to the dissolved polyurethane (claim 15) such that Appellant’s concerns over alleged reaction of chitosan amine groups with prepolymer isocyanate groups are moot. 
	On page 14 of the Brief, Appellant asserts that text of KR'778 provides no teaching or suggestion that would lead one of ordinary skill to expect that Park's chitosan would exhibit the claimed degree of cross-linking in Park's foam. Appellant basis their position that KR’778 is not reasonably pertinent to the particular problem the inventor is addressing. The Examiner strongly disagrees. How can a reference teaching the underlying chemistry of reacting chitosan with a polyurethane pre-polymer to make a foam not be relevant to the claimed chitosan polyurethane foam invention? Appellant notes that the Board previously defined the field of endeavor for the parent application as one that "broadly includes compositions, including foams, intended for the purpose of wound dressing." (Pg. 7, Patent Board Decision, 4-29-2019 in U.S. Application No.
14/424,233). However, KR’778 is directly relevant to prove that the ordinary artisan would not expect any crosslinking to occur between chitosan and the prepolymer even if the foam of KR’778 is used for a different purpose. The chemistry remains the same. In other words, the chemistry does not change just because Appellant is putting the resulting foam to a different purpose. Furthermore, this line of argument by Appellant is a red herring because the ordinary artisan in the first place would follow the guidance set forth by Zuidema to make the composition and not Park.
	On page 15 of the Brief, Appellant argues that “even if the chitosan of KR'778 does not cross-link when in the specific conditions contemplated in Example 4 of
KR'778 (which is separately refuted), that particular example would not lead one
of ordinary skill in the art to expect that the chitosan in the synthesis method of
Park would not crosslink. This is because the chitosan of Example 4 has been
acidified before being mixed with KR'778's prepolymer, where Park's chitosan
has not been acidified before mixture with its isocyanate prepolymer.” That makes no difference. If the chitosan is not dissolved then it remains a solid and will not react with the pre-polymer. If the chitosan is dissolved, which requires an acidic media, then the amine groups of chitosan are protonated, i.e., -NH3+, and will not react with the pre-polymer. 
	On pages 15-16 of the Brief, Appellant’s argue that a careful review of the translation of KR’778 teachings do not support a conclusion that the composites formed are free from crosslinked chitosan. On page 16 of the Brief, Appellant notes that KR’778 mixes “a polymer chitosan in a powder and a solution state”. Appellant cites Examples 3 and 4 of KR’778 but the only crosslinking mentioned in Example 3 is with glutaaldehyde for 5 hours and not with the prepolymer. Appellant’s assert that Park’s chitosan is not exposed to an acidic solution before being mixed with the prepolymer whereas KR’778’s chitosan is mixed with an acidic solution. Appellant’s argument is flawed. KR’778 unambiguously states that the prepolymer reacts with water and not the chitosan. It does not matter if the chitosan is dissolved in acidic media or not because the only other way to get it to react is at pH 10 overnight as taught by Xu et al. Park mixes for 5 seconds. Therefore, in Park the prepolymer reacts with the added distilled water foaming agent and not the added polysaccharide chitosan whether it is dissolved or not because not enough time is provided for any reaction to occur. But all of these arguments are moot because the primary reference of Zuidema instructs the artisan to add the polymer directly to the dissolved polyurethane (claim 15) such that Appellant’s concerns over alleged reaction of chitosan amine groups with prepolymer isocyanate groups are moot. 
	On page 17 of the Brief, Appellant asserts that one of ordinary skill in the art would expect chitosan in Park to react with the -NCO groups of its prepolymer before the water and would definitely expect chitosan to react and cross-link. The Examiner does not agree and reiterates that this line of argument is not focused on the applied rejection with Zuidema as the primary reference. Appellant is assuming that the chitosan has a free amine group to react with the -NCO group of the prepolymer. Appellant is not only neglecting relative amounts of water (20.5 wt%) to the amount of amines present in chitosan polymer (2 wt%) ([0056] of Park using sodium alginate at 2 wt%) but also any steric hinderances inherent in the chitosan polymer itself that would hinder any reaction. The Examiner has shown with evidence that the reaction between chitosan and the prepolymer is not expected to react except under specific conditions that require basic pH and overnight mixing. This is not a facile reaction as Appellant intends where the chitosan outcompetes water to react with the -NCO groups.  Appellant only has assumptions. And as already noted above, the primary reference of Zuidema instructs the artisan to add the polymer directly to the dissolved polyurethane (claim 15) such that Appellant’s concerns over alleged reaction of chitosan amine groups with prepolymer isocyanate groups are moot. 
	On page 19 of the Brief, Appellant remarks: “It is unclear why the absence of cationic amine data in Table 3.5 is probative of whether Park's chitosan would react with Park's prepolymer as Park does not disclose a cationic amine, but rather chitosan.” This is important because the ordinary artisan reading Park understands that Park selected sodium alginate because sodium alginate is soluble in water as opposed to the insoluble alginic acid. Accordingly, the ordinary artisan would select the water the soluble form of chitosan for use in the preparation of Park. Chitosan is soluble in dilute aqueous solutions where it is protonated to a water-soluble polycationic polymer. (While this information is extremely well-known to any artisan in the chitosan arts, in order to avoid conflict with Appellant over Official Notice and to refute a comment by Appellant later, the Examiner directs Appellant to see, for example, Table 3, page 3; and the first paragraph of page 4 in:  Jimenez-Gomez et al. (Chitosan: A Natural Biopolymer with a Wide and Varied Range of Applications. Molecules 2020;24:43 pages)). Cationic amines are not nucleophilic and do not react with isocyanates. That is what KR’988 demonstrated and that is why the ordinary artisan would not expect any reaction at all between chitosan and the prepolymer in Park. 
	On page 19 of the Brief, Appellant asserts that the Examiner fails to consider the broader reaction system when crafting the rationale for the rejection. KR'778's protonation of the primary amine of its chitosan through heating of the chitosan in an acetic solution is a reversible reaction, and so the premise that none of the amine functionality on the chitosan remaining after acidification is available for further reaction is incorrect. The Examiner cannot agree. The only failure here is Appellant’s insistence that Park is the guiding principle in making the polymer blend hemostatic foam while in fact Zuidema is the guiding reference. But to address Appellant’s arguments, in acidic conditions, the amine of chitosan is protonated and no longer nucleophilic and does not react with the isocyanate moiety of the prepolymer. Appellant argues that KR’778 does not disclose the degree of protonation of the amines of chitosan. That is because all the amines are protonated. (See Jimenez-Gomez et al. Table 3, cited above, “Cationic biopolymer with high charge density (one positive charge per glucosamine residue). All the amines are protonated. Appellant argues that the Examiner has not considered the primary hydroxyl groups of chitosan that are available for further reaction with the prepolymer. Appellant is again mistaken. Any reactivity between chitosan and the prepolymer is through the amine group at pH 10 for a prolonged period of time and not under the conditions taught by Park. The art does not indicate any reactivity between the hydroxyl groups and the prepolymer. Appellant has presented no evidence of such reaction and therefore it is merely speculation by Appellant. Additionally, these arguments must fail because the ordinary artisan would follow the direction of Zuidema to make the composition and not Park. 
On page 20 of the Brief, Appellant asserts that KR'778's teaching with respect to whether or not its chitosan would crosslink is ambiguous, at best. The Examiner cannot agree because it is clear that the water reacts with the prepolymer and not the chitosan. On this point Appellant and the Examiner cannot find agreement. Appellant asserts that: “The fact that water reacts with the NCO groups of the prepolymer in KR'778 does not preclude the chitosan in the powder form or in the water-soluble form from also reacting with the NCO groups of the prepolymer.” Appellants grasp of chemistry is unsound. In powder form, Appellant somehow expects a phase transfer type reaction to occur and in water-soluble form those amine groups are protonated. The Examiner has explained that cationic amines are not nucleophilic and will not react with the prepolymer isocyanate group. 
On page 21 of the Brief, Appellant argues that: “while KR'778 does state that "only Hypo 3000 reacts with water to generate CO2 gas" (KR'778, Example 4, page 4 of 7), this statement should not be understood to suggest that there is an absence of crosslinking between Hypo 3000 and chitosan”. Which part of “only Hypo 3000 reacts with water” did Appellant not understand? Under those reaction conditions, the ordinary artisan would not expect any other reaction. KR’778 did not mention any reaction with chitosan because there is no reaction to mention. Appellant has failed to produce any evidence to the contrary. Appellant further argues that: “The disclosure of KR'778 does not describe whether all chitosan polymer or a portion or any chitosan at all is in an unreacted state.” However, it is Appellant’s burden to prove otherwise. Where the claimed and prior art products are identical or substantially identical the PTO can require an Appellant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 U.S.C. § 102, on "prima facie obviousness" under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO' s inability to manufacture products or to obtain and compare prior art products. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). See MPEP 2112(V). Appellant only has speculation and no objective evidence to substantiate their allegations. Appellant also has produced no evidence that the method of Zuidema would fail either.
On page 22, Appellant continues to argue about the crosslinking in Examples 3 and 4 of the KR’788 references. There is no crosslinking between the chitosan and the prepolymer. In Example 3, KR’778 teaches that after the chitosan-polyurethane foam is made the chitosan is then crosslinked with glutaaldehyde for 5 hours: 

    PNG
    media_image2.png
    84
    1395
    media_image2.png
    Greyscale

The only reasonable interpretation is that the chitosan is crosslinked with the glutaaldehyde; not with the prepolymer. In example 4, the chitosan is in acid solution to make a composite foam with the Hypo 3000 where “only Hypo 3000 reacts with water” and the polymer chitosan remains in the foam. Appellant’s states that: “if the chitosan is not easily soluble in water, it need not be cross-linked after preparation of the foam. This could imply that the chitosan of Example 4 has already been cross-linked with the prepolymer.” No such implication exists. KR’778 not once teaches or suggests any crosslinking between chitosan and the prepolymer. In fact, KR’778 teaches in Example 1 that (Examiner added emphasis):

    PNG
    media_image3.png
    196
    1534
    media_image3.png
    Greyscale

That is explicit description of the -NCO group reacting with water and not with the chitosan. Nowhere in the reference does KR’778 teach reaction between chitosan and the prepolymer. Appellant’s arguments on these points are not persuasive. The Examiner reminds Appellant that the primary reference of Zuidema instructs the artisan to add the polymer directly to the dissolved polyurethane (claim 15) such that Appellant’s concerns over alleged reaction of chitosan amine groups with prepolymer isocyanate groups are moot. 
	On pages 23-24 of the Brief, Appellant argues experimental evidence that chitosan would react with the polyurethane system of Park. However, Appellant’s experimental evidence was not a proper side-by-side comparison because Park did not heat the mixture of prepolymer with chitosan to 60°C but rather mixed for 5 seconds at room temperature. So, the data must fail to be probative from the outset. (See the Examiner’s careful analysis of the Declaration on pages 17-19 of the FINAL). At best, the data might show a trace amount of crosslinking over a 24-hour period but Appellant was not able to quantify that amount (see interview summary filed 3/1/22) to see if it was within the degree of crosslinking allowed for in claims 33 and 48. Certainly, the reaction is not facile otherwise the ordinary artisan would expect the strong NCO FT-IR peak to disappear quickly. At best there is a minor change after 24 hours, which is not what the prior art performed, and Appellant was not able to quantify the result (See interview summary filed 3/1/22). Even if a minor amount of crosslinking could occur under the conditions tested by Appellant such would not render the claims inventive without more because it would appear to be a minor difference in degree of crosslinking and not a difference in kind with no apparent effect on the functionality of composition as a hemostatic agent. Appellant has failed to show any criticality in the degree of crosslinking at all. 
	What is conspicuously missing from this record is any argument of unexpected results concerning the clotting time for the polymer-chitosan hemostatic agent. The data provided in Table 1 (page 25 of the specification) cannot be considered probative because of the lack of proper negative controls. While Appellant might state that “the interaction of the polymer and the hemostatic agent in the foam leads to a synergetic effect with respect to the hemostatic activity” (page 3, lines 6-8), there is no data for clotting time of the polyurethane by itself, which is the same polyurethane taught by Zuidema et al., or chitosan by itself. Appellant only tested polyethylene by itself. That is not sufficient to ascertain if the data is expected or synergistic. One would think that Appellant would simply test the polyurethane separately and the chitosan separately and then compare that data to the combination polyurethane-chitosan to show more than just an expected result. Appellant has not apparently done so. Appellant does note that “the enhanced hemostatic activity was found to be almost independent of the concentration of hemostatic agent” (page 3, lines 1-2), which seems to indicate no criticality for the concentration of the hemostatic agent at all. Conspicuously missing are the control experiments of just the polyurethane and just the hemostatic agent from Table 1. Without those experiments, proclamations of synergistic effects of the combination are premature. 
	Also bewildering to the Examiner, is Appellant’s focus on the Park synthesis of the foam when Park is relied upon for teaching the concept of adding chitosan to polyurethane foams and Zuidema is the primary reference and instructs the artisan that desires to make the polymer blend hemostatic foam embodiment of Zuidema to: 
1) dissolve the polyurethane in 1,4-dioxane or trioxane to obtain a polyurethane solution [0061]; and 
2) add water-soluble polymer to said polyurethane solution [0062] (see also claim 15). 
	No crosslinking will occur between chitosan and any isocyanate groups of the prepolymer because the polyurethane prepolymer is not present and has been polymerized to the polyurethane polymer. The ordinary artisan would follow the instructions of Zuidema to make the polymer blend hemostatic foam; not Park. One would have thought Appellant would show data that the method of Zuidema produces crosslinking between chitosan and the polyurethane. Appellant’s discussions about Park are merely a distraction from the actual rejection. Consequently, Appellant’s fixation on Park is superfluous to the rejection.
	On page 25 of the Brief, Appellant comments on the Examiner’s issue with the experiment being conducted at 60° C and states that it was conducted to simply show that the isocyanate pre-polymer of Park would react with the amine functional chitosan. However, Park did not react the polysaccharide with the prepolymer at 60° C so the data cannot be probative.
	On page 26 of the Brief, Appellant asserts that Example 1 of Park was followed exactly to produce the comparative foam. Appellant incompletely characterizes sodium alginate and chitosan as just moisturizing agents when Park recognizes those materials as both moisturizing agent and wound healing accelerators ([0034] of Park). Appellant asserts that the reaction between the prepolymer and glycerol did not occur in 10 minutes and foam took significantly longer to form. Appellant notes that the isocyanate functional prepolymer and the glycerol did not react either, which should alleviate Appellant’s concerns that any hydroxyl groups on the chitosan would react with the prepolymer as well. On page 27 of the Brief, Appellant concludes that the reaction rate would be affected by substitution of chitosan. Be that as it may, the Examiner is not relying on Park for teaching the polyurethane in under examination. The Examiner is relying on Zuidema. So, while the reaction kinetics might be altered in Park, nothing has been shown that the same would be expected for Zuidema.
	On page 27 of the Brief, Appellant asserts that the degree of crosslinking/gel content of the comparative foams of Park (with chitosan) are 90-92% and the claimed foam does not have a degree of crosslinking/gel content (0%). However, independent claim 25 is not so limited and can have any degree of crosslinking/gel content and gel content does not appear to a limitation in any of the claims.  How Appellant calculated a crosslinking of 90-92% from Experiment 1 is a mystery and appears to be an assumption after 7 days of reaction to form a solid (paragraphs 18-19 of the Declaration). Also on page 27, Appellant argues the degree of swelling of the comparative foams of Park is higher than the claimed foams. However, the Examiner is relying on Zuidema for the polyurethane foam and not Park and degree of swelling does not appear to be a claimed parameter. Appellant asserts that the degree of swelling is evidence of crosslinking and an expert in polymer chemistry attested to it. But the issue at hand is whether the chitosan is crosslinking. Park clearly discloses that glycerin is present as a crosslinking agent so crosslinking via glycerin is expected by the artisan.
	On page 28 of the Brief, Appellant states that Zuidema makes it quite clear that swelling is unacceptable in its foam. Appellant is mistaken that the crosslinking in Park is due to chitosan when it is due to the presence of glycerol. Therefore, the artisan with Zuidema in hand would not add any crosslinking agents to the polymer blend to avoid any crosslinking as taught by Zuidema [0014]. Accordingly, nothing in the Declaration is probative of non-obviousness.
	On page 29 of the Brief, Appellant asserts that Zuidema does not establish a prima facie basis to reject claim 48’s recital of a foam including chitosan having a degree of crosslinking of 0.01 or lower. Appellant correctly notes that Zuidema guides the artisan to avoid crosslinking. Appellant asserts the Examiner’s conclusion is ill-founded. Appellant asserts that Zuidema's teaching of non-crosslinking does not relate to chitosan, or even a compound like chitosan. Zuidema's teaching is directed at avoiding crosslinking between its phase separated polyurethane and its water-soluble polymer ( e.g., polyethylene glycol). That is too narrow an interpretation of Zuidema who state in [0014] that the term “polymer blend” as used herein is defined as a mixture of two or more different polymers and that cross-linking between the two polymers is typically avoided. The mixture of two or more different polymer is not limited but appears to include any water-soluble polymer and a specific polyurethane [0010] and even guide the artisan to water soluble polymers with amine groups [0017] and further guide the artisan to water-soluble polysaccharides [0019]. Forms of chitosan are a water-soluble polysaccharide with amine groups.
	On page 30 of the Brief, Appellant states that chitosan is notoriously difficult to solubilize in neutral aqueous medium and not a cellulose-like polysaccharide. However, chitosan is a well-known linear polysaccharide composed of randomly distributed β--linked D-glucosamine and N-acetyl-D-glucosamine units, and is easily soluble in acidic medium and it does not appear that Zuidema has any constraints on pH. Thus, chitosan falls under the umbrella of polysaccharides and especially those water-soluble polymers with amine groups. The ordinary artisan does not have millions of compounds to select but rather is guided to those with hemostatic properties, such as chitosan, for formulation into the hemostatic foam composition of Zuidema.
	On pages 30-31, Appellant as the artisan would avoid using chitosan because of the extensive cross-linking found in Park and that Zuidema teaches away from using components that would result in crosslinking. However, the Examiner does not agree with Appellant’s analysis for the reasons provided above. The Examiner is adamant that no crosslinking occurs between chitosan and the prepolymer during the foaming process as taught by KR’778. On the issue of crosslinking between chitosan and prepolymer, Appellant and the Examiner cannot come to any agreement. 
	On page 32 of the Brief, Appellant concludes that the record as a whole provides insufficient basis that would lead one of ordinary skill to formulate the claimed foam including chitosan which exhibits a degree of cross-linking of 0.01 or lower. The Examiner does not agree because of the state of the prior art, the simplicity and availability of the components making up the claimed invention and an explicit need in the art for hemostatic foam formulations as suggested by Zuidema compel a conclusion of obviousness as to the subject matter of each of the asserted claims. 
	On page 33 of the Brief, Appellant argues that the secondary references fail to rectify the deficiencies of Zuidema, Park and KR’778. Appellant argues that: “These references are cited to patch the deficiencies of Park with respect to type, amount, and parameters of the chitosan included in the claimed foam.” Appellant is not arguing the rejection. The primary reference is Zuidema et al.; not Park et al. The secondary references are relied upon as characterized by the Examiner and not as characterized by Appellant. Appellant has produced no evidence to substantiate any of their arguments and the foam of Zuidema et al. is clearly used for packing antrums and the nasal cavity and also Zuidema et al. teach polymer blends, which are a mixture of two or more different polymers [0014], thus allowing for the addition of chitosan or chitosan salts, and still be useful for the purpose of packing antrums such as the nasal cavity. Appellant only argues that chitosan salts could not be incorporated into the polymer blend but has produced no evidence to the contrary. From MPEP 716.01(c) II: The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).
	The Examiner also notes for the record that Appellant characterized a finding as a surprising result and the Examiner proposed an amendment to reflect that result in the interview summary filed 3/9/22, which was declined, and now the application finds itself at the Board of Appeals.
	Summary:
The preponderance of evidence teaches and suggests making polyurethane-chitosan foams without any crosslinking with a reasonable expectation of success.
Appellants focus on Park’s synthesis is misleading because the ordinary artisan would follow the guidance of the primary reference of Zuidema to make the polymer blend hemostatic foam; not Park. 
No surprising or unexpected results concerning hemostatic properties of the polyurethane-chitosan hemostatic agent have been demonstrated because the data in Table 1 lacks proper control experiments.
The preparation of the hemostatic foam was not characterized as surprising or unexpected by Appellant (See example 1).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ERNST V ARNOLD/Primary Examiner, Art Unit 1613                                                                                                                                                                                                        
Conferees:

 /BRIAN-YONG S KWON/ Supervisory Patent Examiner, Art Unit 1613                                                                                                                                                                                                       

/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615    

                                                                                                                                                                                                    Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.